Slip Op. 01-149
          United States Court of International Trade




 STEEL AUTHORITY OF INDIA, LTD.,
                Plaintiff,

           v.

 UNITED STATES,                              Before: Pogue, Judge
                  Defendant
                                             Court No. 00-03-00099
                  and

 BETHLEHEM STEEL CORPORATION; U.S. STEEL
 GROUP, A UNIT OF USX CORPORATION; IPSCO
 STEEL INC.,
                Defendant-Intervenors.




                               JUDGMENT


     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand(“Remand Results”), Steel Authority of India, Ltd. v. United
States, slip op. 01-60 (CIT May 22, 2001) and Commerce having
complied with the Court’s remand, and no responses to the Remand
Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce are affirmed
in their entirety.



                                             Donald C. Pogue
                                                  Judge


Dated:    December 17, 2001
          New York, New York